

Exhibit 10(a)2






THE SOUTHERN COMPANY
SUPPLEMENTAL BENEFIT PLAN


























Amended and Restated Effective as of June 30, 2016







--------------------------------------------------------------------------------


THE SOUTHERN COMPANY
SUPPLEMENTAL BENEFIT PLAN
Page






 
 
 
Page


ARTICLE I -
PURPOSE AND ADOPTION OF PLAN
1


 
1.1
Adoption
1


 
1.2
Purpose
2


 
1.3
Schedule of Provisions for Pre-2005 Non-Pension Benefits
2


 
1.4
409A Transition Elections
2


ARTICLE II -
DEFINITIONS
2


 
2.1
Account
2


 
2.2
Actuarial Basis
2


 
2.3
Administrative Committee
2


 
2.4
Board of Directors
2


 
2.5
Change in Control Benefits Protection Plan
2


 
2.6
Code
2


 
2.7
Common Stock
3


 
2.8
Company
3


 
2.9
Deferred Compensation Plan
3


 
2.10
Designated Beneficiary
3


 
2.11
 “Discount Rate
3


 
2.12
Earnings
3


 
2.13
Effective Date
4


 
2.14
Employee
4


 
2.15
Employing Company
4


 
2.16
ESOP
4


 
2.17
Expected Average Lifetime
4


 
2.18
Fresh Start Method
4


 
2.19
Fresh Start SCPP Offset
4


 
2.20
Key Employee
4





i



--------------------------------------------------------------------------------

THE SOUTHERN COMPANY
SUPPLEMENTAL BENEFIT PLAN
Page




 
 
 
Page


 
2.21
Key-Employee Delay
4


 
2.22
Modification Delay
4


 
2.23
Non-Pension Benefit
4


 
2.24
Participant
5


 
2.25
Pension Benefit
5


 
2.26
Pension Plan
5


 
2.27
Phantom Common Stock
5


 
2.28
Plan
5


 
2.29
Plan Year
5


 
2.30
Purchase Price
5


 
2.31
Sales Price
5


 
2.32
Savings Plan
5


 
2.33
Separation from Service
5


 
2.34
Single-Sum Amount
5


 
2.35
Southern Board
6


 
2.36
Southern Company
6


 
2.37
Total Disability
6


 
2.38
Trust
6


 
2.39
Valuation Date
6


 
2.40
Pre-2016 Benefit Formulas
6


 
2.41
2016 Benefit Formula
6


 
2.42
Pre-2016 Participant
6


 
2.43
2016 Participant
6


ARTICLE III -
ADMINISTRATION OF PLAN
6


 
3.1
Administrator
6


 
3.2
Powers
7





ii



--------------------------------------------------------------------------------

THE SOUTHERN COMPANY
SUPPLEMENTAL BENEFIT PLAN
Page




 
 
 
Page


 
3.3
Duties of the Administrative Committee
8


 
3.4
Indemnification
8


ARTICLE IV -
ELIGIBILITY
9


 
4.1
Eligibility Requirements
9


 
4.2
Determination of Eligibility
10


ARTICLE V -
BENEFITS
10


 
5.1
Pension Benefit
10


 
5.2
Distribution of Pension Benefits
11


 
5.3
Code Section 409A Transition Election and Other Related Rules Applicable to
Pension Benefit
14


 
5.4
Non-Pension Benefit
19


 
5.5
Distribution of Non-Pension Benefits
20


 
5.6
Allocation of Pension Benefit Liability
21


 
5.7
Funding of Benefits
22


 
5.8
Withholding
22


 
5.9
Recourse Against Deferred Compensation Trust
22


 
5.10
Change in Control
22


ARTICLE VI -
MISCELLANEOUS
22


 
6.1
Assignment
22


 
6.2
Amendment and Termination
23


 
6.3
No Guarantee of Employment
23


 
6.4
Mirant
23


 
6.5
Construction
23


APPENDIX A
THE SOUTHERN COMPANY SUPPLEMENTAL BENEFIT PLAN
    EMPLOYING COMPANIES AS OF JANUARY 1, 2009
1


APPENDIX B
November 16, 2009
1







iii



--------------------------------------------------------------------------------






THE SOUTHERN COMPANY
SUPPLEMENTAL BENEFIT PLAN
ARTICLE 1 -   PURPOSE AND ADOPTION OF PLAN
1.1    Adoption. The Southern Company Supplemental Benefit Plan, effective as of
July 1, 2016 and hereinafter set forth (the “Plan”), is a modification and
continuation of the Supplemental Benefit Plan for Southern Company Services,
Inc. which originally became effective January 1, 1983, and was last amended and
restated effective January 1, 2009. The purpose of this amendment and
restatement is to incorporate the First and Second Amendments and to set forth
changes to implement new design features. The January 1, 2009 amendment and
restatement and the January 1, 2005 amendment and restatement are intended to
bring the Plan into compliance with Code Section 409A. The Plan should be
construed to satisfy this intent.
Effective January 1, 1998, the following other plans were merged into the Plan:
•
Supplemental Benefit Plan for Alabama Power Company

•
Supplemental Benefit Plan for Georgia Power Company

•
Supplemental Benefit Plan for Gulf Power Company

•
Supplemental Benefit Plan for Mississippi Power Company

•
Supplemental Benefit Plan for Southern Company Services, Inc. and Southern
Electric International, Inc., as adopted by Southern Communications Services,
Inc.

•
Supplemental Benefit Plan for Southern Company Services, Inc. and Southern
Electric International, Inc., as adopted by Southern Development and Investment
Group, Inc.

•
Supplemental Benefit Plan for Southern Nuclear Operating Company, Inc.

Employees participating in the merged plans and employed by an Employing Company
on January 1, 1998 became immediately covered under the Plan; provided, however,
that the terms of the prior plans govern an Employee’s circumstances with regard
to actions taken or occurring before January 1, 1998.
The Plan shall be an unfunded deferred compensation arrangement as contemplated
by the Employee Retirement Income Security Act, as amended, under which benefits
shall be paid solely from the general assets of the Employing Companies. At a
time and in a manner determined by the Administrative Committee, Participants
shall make timely elections to conform to the Plan’s terms effective as of the
January 1, 2005 amendment and restatement. Such elections are intended to meet
the transition requirements of Code Section 409A, including proposed, temporary,
or final regulations, or other guidance issued by the Secretary of Treasury and
the Internal Revenue Service with respect thereto (collectively “409A
Guidance”).





--------------------------------------------------------------------------------





1.2    Purpose. The Plan is designed to provide certain retirement and other
deferred compensation benefits primarily for a select group of management or
highly compensated employees which are not otherwise payable or cannot otherwise
be provided through contributions by the Employing Companies (1) under The
Southern Company Pension Plan, The Southern Company Employee Savings Plan
(“ESP”), and The Southern Company Employee Stock Ownership Plan (until its
merger into the Savings Plan effective December 20, 2006), as a result of the
limitations set forth under Sections 401(a)(17), 401(k), 401(m), 402(g), or 415
of the Internal Revenue Code of 1986, as amended from time to time.
1.3    Schedule of Provisions for Pre-2005 Non-Pension Benefits. Attached to
this Plan is a Schedule that sets forth the operative provisions of the Plan
applicable to “grandfathered” Non-Pension Benefits which are treated by the
Employing Companies as not subject to Section 409A of the Code. The Account
balance (plus earnings thereon) of the grandfathered Non-Pension Benefits shall
only be subject to the provisions set forth in the Schedule. In accordance with
the 409A Guidance, these provisions are only intended to preserve the rights and
features of the “grandfathered” Non-Pension Benefits and are, therefore, not
intended to “materially modify” any aspect of such rights and features.
Provisions of the Schedule should be so construed whenever necessary or
appropriate. Provisions in the Schedule shall only be amended in accordance with
the Schedule’s terms.
1.4    409A Transition Elections. At a time and in a manner determined by the
Administrative Committee, Participants shall make timely elections to conform to
the Plan’s terms effective on and after January 1, 2005. Such elections are
intended to meet the requirements of the 409A Guidance.
ARTICLE II -   DEFINITIONS
2.1    “Account” shall mean the total amount credited to the account of a
Participant to reflect the interest of a Participant in the Plan resulting from
a Participant’s Non-Pension Benefit calculated in accordance with Section 5.4.
2.2    “Actuarial Basis” shall mean an actuarial adjustment to Pension Benefits
that must be made as required by Code Section 409A when there is a change made
by a Participant to a previously elected or deemed-elected form of payment paid
over a lifetime. Reasonable actuarial assumptions to make such adjustment shall
be established in writing from time to time by the Administrative Committee.
2.3    “Administrative Committee” shall mean the committee referred to in
Section 3.1 hereof.
2.4    “Board of Directors” shall mean the Board of Directors of the Company.
2.5    “Change in Control Benefits Protection Plan” shall mean the Change in
Control Benefits Protection Plan, as approved by the Southern Board, as it may
be amended from time to time in accordance with the provisions therein.
2.6    “Code” shall mean the Internal Revenue Code of 1986, as amended from time
to time.


2

--------------------------------------------------------------------------------





2.7    “Common Stock” shall mean common stock of Southern Company.
2.8    “Company” shall mean Southern Company Services, Inc.
2.9    “Deferred Compensation Plan” shall mean The Southern Company Deferred
Compensation Plan, as amended from time to time.
2.10    “Designated Beneficiary” shall mean the person(s) or entity(ies)
identified by the Participant in a manner prescribed by the Administrative
Committee as eligible to receive the Pension Benefit, the Non-Pension Benefit,
or both. In the event no such designation is made by a Participant either as to
the Pension Benefit, the Non-Pension Benefit, or both, or if such beneficiary
shall not be living or in existence at the time for commencement or continuance
of such payment under the Plan following the Participant’s death, such payment,
solely as to the benefit for which no beneficiary was designated or living,
shall be made to the person or persons in the first of the following classes of
successive preference, if then living:
(a)    the Participant’s spouse on the date of his death;
(b)    the Participant’s legally recognized children, equally;
(c)    the Participant’s parents, equally;
(d)    the Participant’s brothers and sisters, equally; or
(e)    the Participant’s executors or administrators.
Payment to such one or more persons shall completely discharge the Plan with
respect to the amount so paid.
With respect to the Pension Benefit, for the period before a Participant
commences payment under the Plan, the Participant may elect Designated
Beneficiary(ies) but such election will expire upon the Participant’s election
to commence payment of his Pension Benefit. In addition, during this
pre-commencement period, if a Participant elects his Spouse as the Designated
Beneficiary, then the Spouse must be the sole Designated Beneficiary. Upon a
Participant’s election to commence payment of his Pension Benefit, the
Participant must re-elect a Designated Beneficiary(ies) as part of such
election. At this commencement election, if the Participant elects his Spouse as
a Designated Beneficiary, in addition to such Spouse, other persons may also be
elected as Designated Beneficiary(ies).
2.11     “Discount Rate” shall mean the thirty (30) year Treasury yield as
published by the Department of Treasury for purposes of compliance with Code
Section 417(e) determined for September of the calendar year prior to the
calendar year in which a Participant Separates from Service provided that the
maximum rate shall not exceed six percent (6%).
2.12    “Earnings” shall mean the total accumulated interest on a Participant’s
Single-Sum Amount. Unless otherwise stated, Earnings accrue from the date as of
which a Participant’s first installment is payable (ignoring for this purpose
any Key-Employee Delay) until all of the Participant’s Single-Sum Amount (and
monthly interest accretion thereon) has been paid.


3

--------------------------------------------------------------------------------





Interest shall compound monthly based on the rate of interest accretion for each
month and the unpaid portion of a Participant’s Single-Sum Amount (including any
unpaid portion of any prior month’s interest accretion). The rate of such
interest accretion for a month shall be the monthly equivalent of the per annum
prime rate of interest published in the Wall Street Journal as the base rate on
the corporate loans posted as of the last business day of each month by at least
seventy-five percent (75%) of the United States largest banks as of the last
business day of the month (or such other day of a month as the Administrative
Committee may determine).
2.13    “Effective Date” of this amendment and restatement shall mean June 30,
2016.
2.14    “Employee” shall mean any person who is currently employed by an
Employing Company.
2.15    “Employing Company” shall mean the Company and any affiliate or
subsidiary of Southern Company which the Board of Directors may from time to
time determine to bring under the Plan and any successor to them. The Employing
Companies are set forth in Appendix A to the Plan, as amended from time to time.
2.16    “ESOP” shall mean The Southern Company Employee Stock Ownership Plan, as
amended from time to time until it merged into the Savings Plan effective
December 20, 2006.
2.17    “Expected Average Lifetime” shall mean the life expectancy of a
Participant in months using the Table of Unisex Mortality Rates promulgated by
the Internal Revenue Service for use to determine lump-sum payments from
qualified pension plans in accordance with Code Section 417(e) as of the 2007
calendar year.
2.18    “Fresh Start Method” shall have the meaning set forth in Section
4.1(b)(2)(B)(i) of the Plan and is based on the Participant’s status as either a
Pre-2016 Participant or a 2016 Participant.
2.19    “Fresh Start SCPP Offset” shall have the meaning set forth in Section
4.1(b)(2)(B)(iii) of the Plan and is based on the Participant’s status as either
a Pre-2016 Participant or a 2016 Participant.
2.20    “Key Employee” shall have the meaning ascribed to the term “specified
employee” under Code Section 409A(a)(2)(B)(i) and the regulations promulgated
thereunder as it applies to a Participant. The Administrative Committee shall
establish the time period required to determine key-employee status.
2.21    “Key-Employee Delay” shall mean the six (6) month delay in the
commencement of benefits applicable to Key Employees pursuant to the
requirements of Code Section 409A(a)(2)(B)(i) and the regulations promulgated
thereunder.
2.22    “Modification Delay” shall mean the requirements permitting a change in
time or form of payment as allowed under Code Section 409A(a)(4)(C) and the
regulations promulgated thereunder.
2.23    “Non-Pension Benefit” shall mean the benefit described in Section 5.4.


4

--------------------------------------------------------------------------------





2.24    “Participant” shall mean an Employee or former Employee of an Employing
Company who is eligible and participates in the Plan pursuant to Sections 4.1
and 4.2 and is either a Pre-2016 Participant or a 2016 Participant..
2.25    “Pension Benefit” shall mean the benefit described in Section 5.1 for a
given Participant and as the context requires is based on either the Pre-2016
Benefit Formulas or the 2016 Benefit Formula.
2.26    “Pension Plan” shall mean The Southern Company Pension Plan, as amended
from time to time.
2.27    “Phantom Common Stock” shall mean the Common Stock in which a
Participant is deemed to invest his Non-Pension Benefit as if such Common Stock
had been purchased upon contribution to the Savings Plan and/or the ESOP, as the
case may be.
2.28    “Plan” shall mean The Southern Company Supplemental Benefit Plan, as
amended and restated as of June 30, 2016 and as may be amended from time to time
thereafter.
2.29    “Plan Year” shall mean the calendar year.
2.30    “Purchase Price” shall mean for purposes of deemed purchases of Phantom
Common Stock the following: (a) with respect to the Savings Plan, the purchase
price of a share of the Common Stock under the Savings Plan as of the applicable
Valuation Date; (b) with respect to any investment of dividends attributable to
Phantom Common Stock in either the Savings Plan or the ESOP, the dividend
reinvestment price of a share of the Common Stock under the Savings Plan as of
the applicable Valuation Date; and (c) with respect to the ESOP, the price at
which a share of Common Stock is purchased with regard to a contribution made
for each applicable Plan Year.
2.31    “Sales Price” shall mean the closing price on any trading day of a share
of Common Stock based on consolidated trading as defined by the Consolidated
Tape Association and reported as part of the consolidated trading prices of New
York Stock Exchange listed securities.
2.32    “Savings Plan” shall mean The Southern Company Employee Savings Plan, as
amended from time to time.
2.33    “Separation from Service” shall have the meaning ascribed to this term
under Code Section 409A(a)(2)(A)(i) and the regulations promulgated thereunder.
For this purpose, Separation from Service shall include a permanent decrease in
the level of bona fide services performed by the Participant after a certain
date to a level that is twenty percent (20%) or less of the average level of
bona fide services performed by the Participant over the immediately preceding
thirty-six (36) month period.
2.34    “Single-Sum Amount” shall mean the discounted value of the Pension
Benefit based on a single life annuity form of benefit payable for an Expected
Average Lifetime calculated using the Discount Rate. This Single-Sum Amount
calculation shall be determined effective as of the first installment to be made
under Section 5.2 (ignoring for this purposes any


5

--------------------------------------------------------------------------------





Key-Employee Delay) taking into account the following: (a) reductions for
charges related to any Qualified Pre-retirement Survivor Annuity form of benefit
under the Pension Plan shall not apply; and (b) the Pension Benefit and Expected
Average Lifetime shall be based on the Participant’s age as of such first
installment date.
2.35    “Southern Board” shall mean the board of directors of Southern Company.
2.36    “Southern Company” shall mean Southern Company, its successors and
assigns.
2.37    “Total Disability” shall mean a total disability as determined by the
Social Security Administration and meeting the requirements of Code Section
409A(a)(2) and the regulations promulgated thereunder.
2.38    “Trust” shall mean the Southern Company Deferred Compensation Trust.
2.39    “Valuation Date” shall mean each trading day of the New York Stock
Exchange, or any successor national exchange on which the Common Stock is traded
and with respect to which a Sales Price may be determined.
2.40    “Pre-2016 Benefit Formulas” shall have the meaning in effect under the
Pension Plan prior to January 1, 2016.
2.41    “2016 Benefit Formula” shall have the meaning in effect under the
Pension Plan on and after January 1, 2016.
2.42    “Pre-2016 Participant” shall mean a Participant accruing a Pension
Benefit under this Plan and Retirement Income under the Pension Plan under the
Pre-2016 Benefit Formulas.
2.43    “2016 Participant” shall mean a Participant accruing a Pension Benefit
under this Plan and Retirement Income under the Pension Plan under the 2016
Benefit Formula
Where the context requires, the definitions of all terms set forth in the
Pension Plan, the ESOP, the Savings Plan, and the Deferred Compensation Plan
shall apply with equal force and effect for purposes of interpretation and
administration of the Plan, unless said terms are otherwise specifically defined
in the Plan. The masculine pronoun shall be construed to include the feminine
pronoun and the singular shall include the plural, where the context so
requires.
ARTICLE III -   ADMINISTRATION OF PLAN
3.1    Administrator. Effective May 31, 2007, the general administration of the
Plan shall be placed in the “Committee” which shall consist of the Benefits
Administration Committee, the members of which shall be appointed from time to
time by the Fiduciary Oversight Committee of the Board of Directors. The
Committee shall govern itself in accordance with the terms of the Charter for
the Benefits Administration Committee approved by the Fiduciary Oversight
Committee of the Board of Directors.


6

--------------------------------------------------------------------------------





3.2    Powers.
(a)    The Administrative Committee shall administer the Plan in accordance with
its terms and shall have all powers necessary to carry out the provisions of the
Plan more particularly set forth herein. It shall have the discretion to
interpret the Plan and shall determine all questions arising in the
administration, interpretation, and application of the Plan. Any such
determination by it shall be conclusive and binding on all persons. The
Administrative Committee shall be the agent for the service of process.
(b)    If a claim for benefits under the Plan is denied, in whole or in part,
the Administrative Committee will provide a written notice of the denial within
a reasonable period of time, but not later than 90 days after the claim is
received. If special circumstances require more time to process the claim, the
Administrative Committee will issue a written explanation of the special
circumstances prior to the end of the 90-day period and a decision will be made
as soon as possible, but not later than 180 days after the claim is received.
The written notice of claim denial will include:
•
Specific reasons why the claim was denied;

•
Specific references to applicable provisions of the Plan document or other
relevant records or papers on which the denial is based, and information about
where a Participant or his or her Designated Beneficiary may see them;

•
A description of any additional material or information needed to process the
claim and an explanation of why such material or information is necessary;

•
An explanation of the claims review procedure, including the time limits
applicable to such procedure, as well as a statement notifying the Participant
or his or her Designated Beneficiary of their right to file suit if the claim
for benefits is denied, in whole or in part, on review.

Upon request, a Participant or his or her Designated Beneficiary will be
provided without charge, reasonable access to, and copies of, all
non-confidential documents that are relevant to any denial of benefits. A
claimant has 60 days from the day he or she receives the original denial to
request a review. Such request must be made in writing and sent to the
Administrative Committee. The request should state the reasons why the claim
should be reviewed and may also include evidence or documentation to support the
claimant’s position.
The Administrative Committee will reconsider the claimant’s claim, taking into
account all evidence, documentation, and other information related to the claim
and submitted on the claimant’s behalf, regardless of whether such information
was submitted or considered in the initial denial of the claim. The
Administrative Committee will make a decision within 60 days. If special
circumstances require more time for this process, the claimant will receive
written explanation of the special circumstances prior to the end of the initial
60-day period and a


7

--------------------------------------------------------------------------------





decision will be sent as soon as possible, but not later than 120 days after the
Administrative Committee receives the request.
No legal action to receiver benefits or enforce or clarify rights under a Plan
can be commenced until the Participant or his or her Designated Beneficiary has
first exhausted the claims and review procedures provided under the Plan.
(c)    The Administrative Committee may adopt such regulations as it deems
desirable for the conduct of its affairs. It may appoint such accountants,
counsel, actuaries, specialists, and other persons as it deems necessary or
desirable in connection with the administration of this Plan.
3.3    Duties of the Administrative Committee.
(a)    The Administrative Committee is responsible for the daily administration
of the Plan. It may appoint other persons or entities to perform any of its
fiduciary functions. The Administrative Committee and any such appointee may
employ advisors and other persons necessary or convenient to help it carry out
its duties, including its fiduciary duties. The Administrative Committee shall
have the right to remove any such appointee from his position. Any person, group
of persons, or entity may serve in more than one fiduciary capacity.
(b)    The Administrative Committee shall maintain accurate and detailed records
and accounts of Participants and of their rights under the Plan and of all
receipts, disbursements, transfers, and other transactions concerning the Plan.
Such accounts, books, and records relating thereto shall be open at all
reasonable times to inspection and audit by persons designated by the
Administrative Committee.
(c)    The Administrative Committee shall take all steps necessary to ensure
that the Plan complies with the law at all times. These steps shall include such
items as the preparation and filing of all documents and forms required by any
governmental agency; maintaining of adequate Participants’ records; recording
and transmission of all notices required to be given to Participants and their
Designated Beneficiaries; the receipt and dissemination, if required, of all
reports and information received from an Employing Company; securing of such
fidelity bonds as may be required by law; and doing such other acts necessary
for the proper administration of the Plan. The Administrative Committee shall
keep a record of all of its proceedings and acts, and shall keep all such books
of account, records, and other data as may be necessary for proper
administration of the Plan.
3.4    Indemnification. The Employing Companies shall indemnify the
Administrative Committee against any and all claims, losses, damages, expenses,
and liability arising from an action or failure to act, except when the same is
finally judicially determined to be due to gross negligence or willful
misconduct. The Employing Companies may purchase at their own expense sufficient
liability insurance for the Administrative Committee to cover any and all
claims, losses, damages, and expenses arising from any action or failure to act
in connection with the execution of the duties as Administrative Committee. No
member of the Administrative Committee who is also an Employee of the Employing
Companies shall receive any compensation from the Plan for his services in
administering the Plan.


8

--------------------------------------------------------------------------------





ARTICLE IV -   ELIGIBILITY
4.1    Eligibility Requirements.
(a)    All Employees who are determined eligible to participate in accordance
with Section 4.2 and who meet one or more of the following criteria shall be
eligible to receive benefits under the Plan: (1) subject to Section 4.1(b)
below, those whose benefits under the Pension Plan are limited by the
limitations set forth in Code Sections 401(a)(17), 415 or 401(a)(4), (2) those
whose matching contribution by their Employing Company to the Savings Plan are
limited by limitations set forth in Code Sections 401(a)(17), 401(k), 401(m),
402(g) or 415, or (3) those whose contributions by their Employing Company to
the ESOP (until its merger into the Savings Plan effective December 20, 2006)
are limited by the limitations set forth in code Sections 401(a)(17) or 415.
(b)    (1) Effective January 2, 2017, Employees who are 2016 Participants and
become eligible to participate in the Plan pursuant to Section 4.2 shall be
eligible to receive a Pension Benefit solely based on the 2016 Benefit Formula.
Subject to Section 4.1(b)(2) below, all other Employees who are Pre-2016
Participants and become eligible to participate in the Plan pursuant to Section
4.2 shall receive a Pension Benefit based on the Pre-2016 Benefit Formulas
including certain Participants who first enter the Plan as of January 1, 2017.
(2)    Notwithstanding Section 4.1(b)(1) above, re-hired former Employees shall
have the following rights to a Pension Benefit under the Plan:
(A)    If a current or former Employee waives participation in the Pension Plan,
such waiver will also preclude participation in this Plan.
(B)    Subject to Section 5.2(g), a former Employee who is re-hired and becomes
a Participant in the Plan shall be eligible to accrue a new and separate Pension
Benefit whether or not such Employee previously had a vested right to a Pension
Benefit based on the following terms:
(i)    only “earnings” as defined in Section 5.1(b) and Accredited Service
earned after the Employee is re-hired shall be taken into account when
calculating such re-hired Employee’s new and separate Pension Benefit (“Fresh
Start Method”).
(ii)    the Pension Benefit accrued under Subsection (B)(i) above shall be
payable in the form required by the Plan irrespective of how any prior accrued
Pension Benefit is being or will be paid to the Participant; and
(iii)    with respect to the Retirement Income that is paid or is payable under
the terms of the Pension Plan which is taken into account as an offset to the
Pension Benefit payable under Article V of this Plan, only the “earnings” as
defined in Section 5.1(b) and Accredited Service earned pursuant to Subsection
(B)(i) above shall be used to calculate the Retirement Income offset amount to
be factored in when such re-hired


9

--------------------------------------------------------------------------------





Employee subsequently Separates from Service with a new and separate accrued
Pension Benefit (“Fresh Start SCPP Offset”).
(c)    Notwithstanding Subsection (b)(2)(B) above, a former Employee who
received a cash out of his/her vested Pension Benefit upon a previous Separation
from Service and who was subsequently re-hired and became a Participant prior to
January 1, 2016 and also became a participant in the Southern Company
Supplemental Executive Retirement Plan (“SERP”) prior to January 1, 2016, and
who is eligible for a benefit from the SERP upon subsequent Separation from
Service, shall have his/her new and separate accrued Pension Benefit determined
by the “Aggregate Method with Offset” which is defined to mean the greater of
(i) the Pension Benefit based on Accredited Service and “earnings” as defined in
Section 5.1(b) of the Plan earned before the initial Separation from Service,
plus the Pension Benefit based on Accredited Service and “earnings” as defined
in Section 5.1(b) of the Plan earned pursuant to Subsection (B)(i) above, minus
the Pension Benefit already received in the cash out payment, or (ii) the
Pension Benefit based on all Accredited Service and “earnings” as defined in
Section 5.1(b) under the Pension Plan, minus the Pension Benefit already
received in the cash out payment.
4.2    Determination of Eligibility. The Administrative Committee shall
determine which Employees are eligible to participate. Upon becoming a
Participant, an Employee shall be deemed to have assented to the Plan and to any
amendments hereafter adopted. The Administrative Committee shall be authorized
to rescind the eligibility of any Participant if necessary to ensure that the
Plan is maintained primarily for the purpose of providing deferred compensation
to a select group of management or highly compensated employees under the
Employee Retirement Income Security Act of 1974, as amended. In addition, a
Participant shall not be eligible for a Pension Benefit under the Plan unless
such Participant shall be entitled to a vested benefit under the Pension Plan.
If an Employee who was employed by Mirant Corporation (f/k/a Southern Energy,
Inc.) (“Mirant”) or an affiliate thereof on or after April 2, 2001 is thereafter
employed by an Employing Company, he shall be treated the same as a new hire and
none of his service with Mirant shall be considered as Accredited Service under
Section 5.1.
ARTICLE V -   BENEFITS
5.1    Pension Benefit.
(a)    Each Pre-2016 Participant and 2016 Participant shall be entitled to a
Pension Benefit calculated under either the Pre-2016 Benefit Formulas or the
2016 Benefit Formula, as applicable, equal to that portion of the Retirement
Income under the Pension Plan which is not payable under the Pension Plan as a
result of the limitations imposed by Code Sections 401(a)(17) and 415(b). The
Pension Benefit shall be determined when the Participant commences such Pension
Benefit in accordance with Section 5.2 or 5.3, as the case may be, taking into
account the Retirement Income then payable under the Pension Plan regardless of
whether the Participant commences his Retirement Income at that time under the
Pension Plan. For a rehire on or after January 2, 2017, the Retirement Income
used to calculate the Pension Benefit should be determined in accordance with
Section 5.2(g).


10

--------------------------------------------------------------------------------





(b)    For purposes of this Section 5.1, the Pension Benefit of a Participant
shall be calculated based on the Participant’s “earnings” that are defined under
the Pension Plan, as modified below, without regard to the limitations of
Section 401(a)(17) of the Code. For purposes of determining such “earnings,” all
incentive pay earned while he is an Employee under any annual group incentive
plans, as defined in Section 4.2 of the Pension Plan, shall be considered,
provided such incentive award was earned on or after January 1, 1994. However,
incentive pay shall only be included in a Pre-2016 Participant’s “earnings” for
purposes of calculating such Pre-2016 Participant’s Pension Benefit using the
1.25% formula described in Section 4.2 of the Pension Plan.
5.2    Distribution of Pension Benefits.
(a)    General Rule.
Subject to the transition rules set forth in Section 5.3, effective for
Participants who have not commenced their Pension Benefit on or before March 1,
2007, the Pension Benefit, as determined in accordance with Section 5.1, shall
be converted to a Single-Sum Amount and paid in ten (10) annual installments
commencing in all events on or after January 1, 2008. The first installment
shall be derived from the Single-Sum Amount plus Earnings, if any, divided by
ten (10). Subsequent annual installments shall be an amount equal to the
Participant’s unpaid Single-Sum Amount plus Earnings divided by the number of
remaining annual payments.
(b)    Payment of Installments after Retirement.
(1)    Commencement of Installment Payments. With respect to a Participant who
retires under the terms of the Pension Plan, the first annual installment shall
be paid as of the first day of the second full calendar month following the
Participant’s Separation from Service but not sooner than January 1, 2008.
Notwithstanding the foregoing, if a Participant is a Key-Employee, such
Participant shall be subject to the Key-Employee Delay and the first installment
payment shall be as of the first day of the seventh full calendar month
following the Participant’s Separation from Service.
(2)    Subsequent Nine Installment Payments. One additional installment, until
ten (10) are paid in total, shall be paid as of each anniversary of the date the
initial payment was made. For a Participant who is a Key Employee, the
anniversary date of the initial payment will be deemed to be the date the first
payment would have been made had the Key-Employee Delay not applied. The second
through the tenth installments will be paid on the anniversary of this deemed
initial payment date.
(c)    Death of Participant.
(1)    Death After Retirement. If a retirement-eligible Participant dies after
Separation from Service but before receiving all ten (10) installments, the
remaining installment payments shall be paid to the Designated Beneficiary of
the Participant at the same times and in the same amounts that the Participant
would have received if the Participant had not died. Notwithstanding the
foregoing, if a retired Key Employee dies during the Key-Employee Delay and
before receiving the first installment, then the first


11

--------------------------------------------------------------------------------





installment shall be paid to the Designated Beneficiary as of the beginning of
the second full calendar month following the death of the Participant or as soon
as practical thereafter.
(2)    Death Before Retirement. If a Participant dies on or after March 1, 2007
and prior to July 1, 2017, while actively employed and has a vested benefit in
the Pension Plan, one-hundred percent (100%) of the Single-Sum Amount determined
in accordance with Section 5.2(a) above shall be paid to the Participant’s
Provisional Payee, if any, in ten (10) annual installments commencing in all
events on or after January 1, 2008. Such installments shall be determined and
payable as if the Participant survived to his fiftieth (50th) birthday, or
actual date of death if later, and Separated from Service. If such a Provisional
Payee dies simultaneously with or after the Participant but before receipt of
all installments, the remaining payments shall be paid to the Participant’s
Designated Beneficiary.
If a Participant dies on or after July 1, 2017, with a vested benefit in the
Pension Plan, refer to Section 5.2(f).
(d)    FICA Tax Adjustment. A payment in addition to the ten (10) installments
described in Section 5.2(a) shall be made from the remaining Single-Sum Amount
which payment shall be based on the following adjustments as permitted under
Code Section 409A and the regulations promulgated thereunder: (1) the amount
necessary to pay the tax due under the Federal Insurance Contributions Act
(“FICA”) with respect to the accrued Pension Benefit determined upon retirement
(or such other appropriate “resolution date” as defined under Treasury
Regulation Section 31.3121(v)(2)); and (2) the amount estimated to pay the
Federal and State income tax withholding liability due on the amount paid in
subsection (1) plus the Federal and State income tax withholding liability due
on the amount paid in this subsection (2).
(e)    Participants Who Terminate with Vested Benefits.
(1)    General Rule. With respect to a Participant who Separates from Service on
or after March 1, 2007, who is not eligible to retire under Article III of the
Pension Plan, but who is vested in his Retirement Income under Section 8.1 of
the Pension Plan, notwithstanding anything to the contrary, such Participant
shall receive a Pension Benefit in the form of a single payment made as of
September 1 of the calendar year following the calendar year of termination from
employment equal to (A) divided by (B) below:
(A)    The Single-Sum Amount determined as if the Participant’s first
installment date was to be coincident with his Normal Retirement Date.
(B)    The sum of one (1) plus the Discount Rate raised to a power equal to the
number of years and months between the Participant’s Normal Retirement Date and
the September 1 of the calendar year following the calendar year of termination
from employment.
For the avoidance of doubt, the Discount Rate used for this calculation is to be
the Discount Rate applicable for the calendar year the Participant Separates
from Service.


12

--------------------------------------------------------------------------------





(2)    Death Benefits. With respect to a Participant to which this Section
5.2(e) applies, if such a Participant dies after Separation from Service but
prior to payment in accordance with Section 5.2(e)(1) above and prior to July 1,
2017, the Provisional Payee, if any, shall receive the single payment provided
in Section 5.2(e)(1) above at the same time the Participant would have received
such payment if he had not died.
If such a Participant dies on or after July 1, 2017, refer to Section 5.2(f).
(f)    Designated Beneficiary Death Benefit on and after July 1, 2017.
(1)    If a Participant dies on or after July 1, 2017, while in active service
or after Separation from Service with a vested Pension Benefit in this Plan, and
(A)    if such Participant is a Pre-2016 Participant, and (i) he has elected his
Spouse as his sole Designated Beneficiary, such Spouse shall receive 100% of the
Single-Sum Amount, or (ii) he has elected a Designated Beneficiary(ies) which is
not his Spouse, such Designated Beneficiary(ies) shall receive 50% of the
Single-Sum Amount with an equal portion of such Single-Sum Amount payable to
each such living Designated Beneficiary, or
(B)    if such Participant is a 2016 Participant, the Designated
Beneficiary(ies) (whether or not the Spouse) shall receive 50% of the Single-Sum
Amount with an equal portion of such Single-Sum Amount payable to each such
living Designated Beneficiary.
(2)    The Single-Sum Amount described in Section 5.2(f)(1) above is payable to
the Designated Beneficiary(ies) on the first of the month following the date of
the Pre-2016 Participant’s or the 2016 Participant’s death. The benefit will be
payable as soon as administratively feasible after the Designated
Beneficiary(ies) have been confirmed and located.
(3)    If a Pre-2016 Participant or a 2016 Participant dies while in active
service and prior to age 50, the Single-Sum Amount described in Section
5.2(f)(1) above is calculated as (A) divided by (B) below:
(A)    The Single-Sum Amount determined as if the Participant survived to his
fiftieth (50th) birthday and Separated from Service.
(B)    The sum of one (1) plus the Discount Rate raised to a power equal to the
number of years and months between the first of the second month following the
Participant’s 50th birthday and the first of the month following the
Participant’s date of death.
(4)    If a Pre-2016 Participant or a 2016 Participant dies after Separation
from Service but prior to payment in accordance with Section 5.2(e)(1) above,
the Single-Sum Amount described in Section 5.2(f)(1) above is calculated as (A)
divided by (B) below:


13

--------------------------------------------------------------------------------





(A)    The Single-Sum Amount determined as if the Participant’s first
installment date was to be coincident with his Normal Retirement Date
(B)    The sum of one (1) plus the Discount Rate raised to a power equal to the
number of years and months between the Participant’s Normal Retirement Date and
the first of the month following the Participant’s date of death.
With respect to Section 5.2(f)(1) above, for the avoidance of doubt, the
Participant may either elect his Spouse as his sole Designated Beneficiary or
may elect Designated Beneficiary(ies) none of which is the Spouse.
(5)    A Participant that has Separated from Service, is retirement eligible and
has at least one annual installment payment as provided in Section 5.2(b) of the
Plan left to be paid, unpaid annual installments otherwise payable to the
Participant (not to exceed on a collective basis a total of 10) shall be paid to
the Participant’s Designated Beneficiary(ies) (which for the avoidance of doubt
may be the Spouse and/or any other Beneficiary(ies)). If a Participant fails to
elect a Designated Beneficiary(ies) on a form acceptable to the Retirement
Board, the Pension Benefit under this Section 5.2(f) shall be paid to the
default Beneficiaries described in Section 2.10.
(g)     Treatment of Re-hired Employees on and after January 2, 2017.
(1)    A Participant that is rehired and whose benefit is either suspended under
the Pension Plan or has not commenced being paid his Retirement Income under the
Pension Plan will have his Pension Benefit calculated (A) using the “Fresh Start
Method” with “Fresh Start SCPP Offset” and (B) in accordance with the
Participant’s status as either a Pre-2016 Participant or a 2016 Participant.
(2)    A Participant that is rehired by an Employing Company and previously
received his entire Retirement Income in the Pension Plan in the form of a lump
sum distribution shall have his Pension Benefit calculated (A) using the “Fresh
Start Method” and (B) in accordance with the Participant’s status as either a
Pre-2016 Participant or a 2016 Participant.
5.3    Code Section 409A Transition Election and Other Related Rules Applicable
to Pension Benefit.
(a)    Election General Rules.
At a time and in a manner prescribed by the Administrative Committee,
Participants who are actively employed on March 1, 2007, shall be eligible to
make an election to receive Pension Benefits in the form described in Section
5.2(a) or in the form described in Section 5.3(c) below. In the event a
Participant designated in accordance with the preceding sentence fails to make
such election for any reason, including but not limited to death, such
Participant’s Pension Benefit shall be in the form described in Section 5.2(a).


14

--------------------------------------------------------------------------------





(b)    Transitioning Participants Electing Installments. The following
provisions apply to Participants described in Section 5.3(a) who have elected
the form of payment described in Section 5.2(a) or are deemed to have made such
election.
(1)    General Rules. The first installment payment shall commence as of January
1, 2008 or later and shall otherwise be paid in accordance with Section 5.2(b).
If a Participant commences payment of Pension Benefits in conjunction with his
benefit under the Pension Plan prior to January 1, 2008, such Pension Benefit
shall be payable for the remainder of 2007 in monthly increments starting at the
same time and payable in the same form elected by the Participant under the
Pension Plan. With respect to a Participant subject to the preceding sentence,
the Participant’s Single-Sum Amount shall be computed as of the first day of the
second full calendar month following the Participant’s Separation from Service
and shall be decreased by any monthly benefits actually paid to the Participant
or a Provisional Payee and increased by Earnings. For the avoidance of doubt, a
Participant subject to this Section 5.3(b)(1) whose Pension Benefit payments
start prior to January 1, 2008, will receive his first installment on January 1,
2008 and subsequent installments will be paid as of the next nine anniversaries
of that payment.
(2)    Installment Payment Commencement for Key Employees. If a Participant to
which Section 5.3(b) applies is a Key Employee, such Participant shall be
subject to the Key-Employee Delay and the first installment payment made in
accordance with Section 5.3(b)(1) shall be as of the first day of the seventh
full calendar month following the Participant’s Separation from Service but in
no event earlier than as of January 1, 2008. If such a Key Employee retires in
2007 and commences his Pension Benefit in conjunction with his benefit under the
Pension Plan before 2008, such Key Employee’s Pension Benefit shall be paid in
monthly increments starting at the same time and payable in the same form
elected by the Participant under the Pension Plan until his first installment is
paid in accordance with the preceding sentence. Under no circumstances are
payments of Pension Benefits made in conjunction with the Pension Plan
commencing in 2007 subject to the Key-Employee Delay. For the avoidance of
doubt, a Participant subject to this Section 5.3(b)(2) whose Pension Benefit
payments start prior to 2008 shall receive his first installment as of the later
of January 1, 2008 or the first day of the calendar month following the
applicable Key-Employee Delay; subsequent installments will be paid as of the
first day of the next nine calendar years.
(3)    Death of Participant.
(A)    Death Before Retirement. The provisions of Section 5.2(c)(2) apply to a
Participant described in this Section 5.3(b) who dies while actively employed.
The Provisional Payee of such a Participant who dies prior to December 1, 2007
and could have commenced payments in 2007 shall receive prior to the first
installment a survivor benefit in accordance with the form of benefit elected by
the Participant or deemed elected under the Pension Plan as applicable.
Thereafter, the Provisional Payee shall receive the installment payments the
Participant would have received under Section 5.3(b)(1).


15

--------------------------------------------------------------------------------





(B)    Death After Retirement. The provisions of Section 5.2(c)(1) apply to a
Participant described in this Section 5.3(b) who is retirement eligible and dies
after Separation from Service. However, the Provisional Payee of any Participant
who commences Pension Benefits in 2007 in conjunction with his benefit under the
Pension Plan and who dies during 2007 prior to payment of his first installment
shall receive prior to such first installment a survivor benefit in accordance
with the form of benefit elected by the Participant or deemed elected under the
Pension Plan as applicable. Thereafter, installment payments that the
Participant would have received shall be paid to the Participant’s Designated
Beneficiary.
(c)    Transitioning Participants Electing Annuity Forms. The following rules
apply to Participants described in Section 5.3(a) who have elected the annuity
form of payment. The election provided for in subparagraph (1) below shall be
subject to the provisions of subparagraphs (2)-(5), as applicable.
(1)    General Rule. If determined eligible to do so by the Administrative
Committee, at a time and in a manner determined by the Administrative Committee
during 2007, such a Participant may elect to receive his Pension Benefit in the
form of a single life annuity, 50% joint and survivor annuity, 100% joint and
survivor annuity, 50% joint and survivor annuity with pop-up, or 100% joint and
survivor annuity with pop-up (and with respect to SEPCO Employees those other
forms available under the Pension Plan except any form coordinated with payment
of Social Security benefits). In the event that such a Participant elects an
annuity but fails to designate a form, such Participant shall be deemed to have
designated a single life annuity. These annuity forms shall be as described in
the Pension Plan and if a form other than a single life annuity is selected, the
Pension Benefit payable will be adjusted as described in the Pension Plan.
Payments shall commence as of the first day of the first full calendar month
following the Participant’s Separation from Service.
The Participants who have elected the form of payment described in this Section
5.3(c) shall receive an additional payment equal to (A) and (B) below.
Subsequent payments shall be adjusted as provided in subsection (C) below as
permitted under Code Section 409A and the regulations promulgated thereunder.
(A)    The amount necessary to pay the tax due under the Federal Insurance
Contributions Act (FICA) with respect to the accrued Pension Benefit determined
in accordance with the requirements under Treasury Regulation Section
31.3121(v)(2) upon retirement (or such other appropriate “resolution date” as
defined under Treasury Regulation Section 31.3121(v)(2)) calculated in
accordance with Section 5.1;
(B)    The amount estimated to pay the Federal and State income tax withholding
liability due on the amount paid under subsection (A) above plus the amount of
Federal and State income tax withholding liability due on the amount paid under
this subsection (B); and


16

--------------------------------------------------------------------------------





(C)    An adjusted monthly benefit determined in a manner and on an actuarially
equivalent basis in accordance with the methodology and assumptions used to
calculate the tax due under subsection (A) above which takes into account the
amounts paid under subsections (A) and (B) above and the form of benefit elected
by the Participant.
(2)    Form of Annuity.
(A)    Pre-2008 Commencement. Notwithstanding Section 5.3(c)(1), if a
Participant to which this Section 5.3(c) applies retires in 2007 and commences
receipt of his Pension Benefit in conjunction with his benefit under the Pension
Plan before January 1, 2008, the Participant’s Pension Benefit shall be payable
only in the form elected under the Pension Plan and shall be calculated using
the same annuity form of payment factors as provided for under the terms of the
Pension Plan as in effect during 2007.
(B)    Post-2007 Commencement. A Participant described in the first full
paragraph of Section 5.3(c)(1) who has not commenced payment of his Pension
Benefit prior to 2008 may change the form of payment previously elected to
another permitted form described in that paragraph (plus may instead elect a 75%
joint and survivor annuity or a 75% joint and survivor annuity with pop-up) at a
time and in a manner prescribed by the Administrative Committee. If the form of
payment is changed, the Pension Benefit payable pursuant to the original
election will be actuarially adjusted using the Actuarial Basis to reflect the
new form selected.
(3)    Key Employee Rules. If a Participant to which this Section 5.3(c) applies
is a Key Employee and the commencement date of his Pension Benefit is on or
after January 1, 2008, such Participant will be subject to the Key-Employee
Delay and shall receive a lump-sum payment as of the first day of the seventh
full month following the Participant’s Separation from Service in an amount
equal to six (6) monthly payments due to the Participant under the Plan, plus
the monthly payment then due to the Participant for the seventh month.
Thereafter, the appropriate monthly benefit shall be paid to the Key Employee
and his Provisional Payee, if any. If such a Participant is a Key Employee and
the commencement date of his Pension Benefit is before January 1, 2008, the
Pension Benefit shall be paid in accordance with Section 5.3(c)(2)(A); the
Key-Employee Delay will not apply. If a Key Employee dies during the
Key-Employee Delay, the Designated Beneficiary shall receive any benefits that
would have been paid if there were no Key-Employee Delay up to the date of death
as of the first of the month following the Participant’s death or as soon as
practicable thereafter. Interest shall not be added to such benefits. In
addition, if such deceased Key Employee elected a form of payment providing for
payment to continue to a Provisional Payee pursuant to Section 5.3(c)(1),
subject to Section 5.3(c)(2), those payments will begin as of the first of the
month following such Key Employee’s death or as soon as practicable thereafter.


17

--------------------------------------------------------------------------------





(4)    Death of Participant.
(A)    Death After Retirement. If a retirement-eligible Participant to which
Section 5.3(c)(1) applies dies after Separation from Service, such Participant’s
Provisional Payee, if any, shall receive monthly payments for the remainder of
the Provisional Payee’s life based on the annuity form of payment the
Participant elected or is deemed to have elected pursuant to Section 5.3(c)(1),
subject to Section 5.3(c)(2). Such Payments will commence as of the first of the
month following such Participant’s death or as soon as practicable thereafter.
(B)    Death Before Retirement. If a Participant to which Section 5.3(c) applies
dies while actively employed and has a vested benefit in the Pension Plan, then
Section 5.2(c)(2) shall apply.
(5)    QPSA Charges Waived. Any benefit paid in accordance with this Section
5.3(c) shall be calculated without regard to the charge associated with any
Qualified Pre-retirement Survivor Annuity form elected.
(d)    Inactive Employee Transition Election. In the event a Participant has
Separated from Service prior to March 1, 2007, has deferred commencement until
after March 1, 2007, and is eligible to receive a benefit under the Pension Plan
on or before January 1, 2008, such Participant must make an election in
accordance with Section 5.3(a) at a time and in a manner prescribed by the
Administrative Committee and must commence payment by no later than January 1,
2008. The requirements of Section 5.3(b) or Section 5.3(c) (ignoring the fact
that the Participant previously incurred a Separation from Service) apply as the
case may be based on the Participant’s ultimate election under Section 5.3(a).
If a Participant dies before making an election under this Section 5.3(a),
Pension Benefit payments shall be made consistent with Section 5.3(b)(3)(B) if
the Participant dies prior to making his election to commence his Pension
Benefit in conjunction with the commencement of his benefit under the Pension
Plan or shall be made consistent with Section 5.3(c)(4)(A) if made after making
his election to commence his Pension Benefit in conjunction with the
commencement of his benefit under the Pension Plan.
(e)    Survivor Benefits in the case of Pre-effective Date Deaths. If a
Participant died prior to March 1, 2007 while actively employed and had a vested
benefit in the Pension Plan, the Provisional Payee, if any, shall receive the
form of benefit provided under the Pension Plan commencing the first of the
month following the date the Participant would have attained age 50.
(f)    Participants Who Terminate with Vested Benefits.
(1)    General Rule. With respect to a Participant who Separated from Service
before March 1, 2007, who was not eligible to retire under Article III of the
Pension Plan before January 1, 2008, but who was vested in his Retirement Income
under Section 8.1 of the Pension Plan, notwithstanding anything to the contrary,
such Participant shall receive a Pension Benefit in the form described in
Section 5.2(e)(1) paid as of September 1, 2008 based on a Discount Rate
determined as of September 2006.


18

--------------------------------------------------------------------------------





(2)    Death Benefits. With respect to a Participant to which this Section
5.3(f) applies, if such a Participant dies prior to payment in accordance with
Section 5.3 (f)(1) above, the Provisional Payee, if any, shall receive the
single payment provided in Section 5.3(f)(1) the first of the month following
the date the Participant would have attained age 50.
5.4    Non-Pension Benefit.
(a)    A Participant shall be entitled to a Non-Pension Benefit which is
determined under this Section 5.4. An Account shall be established for the
Participant as of his initial Plan Year of participation in the Plan. Each Plan
Year, such Account shall be credited with an amount equal to the matching
contribution amount that his Employing Company is prohibited from contributing
to the Savings Plan on behalf of the Participant as a result of the limitations
imposed by Sections 401(a)(17), 401(k), 401(m), 402(g), or 415(c) of the Code.
(b)    (1) For purposes of this Section 5.4, for the period prior to January 1,
2009, the Non-Pension Benefit of a Participant shall be calculated based on the
Participant’s compensation that would have been considered in calculating
contributions to his accounts under the Savings Plan and ESOP without regard to
the limitations of Section 401(a)(17) or Section 402(g) of the Code including
any portion of his compensation he may have elected to defer under the Deferred
Compensation Plan, but with respect to only the Savings Plan excluding incentive
pay he deferred under the Deferred Compensation Plan.
(2)    For purposes of this Section 5.4, for the period on and after January 1,
2009 and prior to January 1, 2010, the Non-Pension Benefit of a Participant
shall be calculated based on the Participant’s compensation including base
compensation deferred into the Deferred Compensation Plan that would have been
considered in calculating contributions to his accounts under the Savings Plan;
provided that with respect to deferred base compensation, such deferrals shall
only be taken into account once the Code Section 401(a)(17) limit is reached in
the Savings Plan and only such deferred base compensation which is deferred
after the Code Section 401(a)(17) limit is reached shall be taken into account
for this purpose. All other deferred base compensation shall be disregarded. In
addition, incentive pay a Participant defers into the Deferred Compensation Plan
shall not be taken into account.
(3)    For purposes of this Section 5.4, for the period on and after January 1,
2010, the Non-Pension Benefit of a Participant shall be calculated based on the
Participant’s compensation that would have been considered in calculating
contributions to his accounts under the Savings Plan without regard to the
limitation of Section 401(a)(17) of the Code.
(c)    The Non-Pension Benefit of the Participant shall be deemed to be invested
in Phantom Common Stock. On each such date of investment, a Participant’s
Account shall be credited with the number of shares (including fractional
shares) of Phantom Common Stock which could have been purchased on such date,
based upon the Common Stock’s Purchase Price. As of the date upon which occurs
the payment of dividends on the Common Stock, if any, there shall be credited
with respect to shares of Phantom Common Stock in the Participant’s Account


19

--------------------------------------------------------------------------------





on the applicable dividend record date, such additional shares (including
fractional shares) of Phantom Common Stock as follows:
(1)    In the case of cash dividends, such additional shares as could be
purchased at the Purchase Price with the dividends which would have been payable
if the credited shares had been outstanding;
(2)    In the case of dividends payable in property other than cash or Common
Stock, such additional shares as could be purchased at the Purchase Price with
the fair market value of the property which would have been payable if the
credited shares had been outstanding; or
(3)    In the case of dividends payable in Common Stock, such additional shares
as would have been payable on the credited shares if they had been outstanding.
(d)    As soon as practicable (but within the period required by Code Section
409A taking into account the period allowed for excess plans under Treasury
Regulation Section 1.409A-2(a)(7)(iii)) following the first day of his
eligibility to have benefits credited to his Account, a Participant shall
designate in a form to be prescribed by the Administrative Committee the method
of payment of his Account, which shall be the payment of a single lump sum or a
series of annual installments not to exceed twenty (20). If the Participant
fails to designate a method of payment, the form shall be a single lump sum. The
method of distribution initially designated by a Participant (or the deemed form
as the case may be) shall not be revoked and shall govern the distribution of a
Participant’s Account, except that such method of distribution may be modified
by the Participant but only if such modification meets the requirements of a
Modification Delay. Each Participant, his Designated Beneficiary, and legal
representative shall be bound as to any action taken pursuant to the method of
distribution elected by a Participant and the terms of the Plan.
(e)    Effective November 16, 2009, the Participants set forth on Appendix B
shall be entitled to the Non-Pension Benefit amount listed therein for such
Participants.
5.5    Distribution of Non-Pension Benefits.
(a)    In the event a Participant elects to receive the distribution of his
Account in a lump sum, such payment shall be made as soon as reasonably
practicable but not later than seventy-five (75) days after Separation from
Service. As permitted under Code Section 409A and the regulations promulgated
thereunder the tax due under the Federal Insurance Contributions Act under
Treasury Regulation Section 31.312(v)(2) shall be withheld from this payment or
from the Participant’s Account, as necessary. Notwithstanding the foregoing, if
a Participant is a Key Employee, such Participant shall be subject to the
Key-Employee Delay and the payment of the lump sum following Separation from
Service shall be as of the beginning of the seventh full calendar month.
(b)    In the event a Participant elects to receive the distribution of his
Account in annual installments, the first payment shall be made as soon as
practicable but not later than seventy-five (75) days following his Separation
from Service. The first installment shall equal the market value of any shares
of Phantom Common Stock (and fractions thereof) credited to


20

--------------------------------------------------------------------------------





said Participant’s Account based on the Sales Price first deducting as permitted
under Code Section 409A and the regulations promulgated thereunder the amount
calculated as the tax due under the Federal Insurance Contributions Act under
Treasury Regulation Section 31.3121(v)(2), second dividing the resulting number
by the number of annual installment payments, and finally summing such tax
calculated and the quotient of such division. Each subsequent annual payment
shall be an amount equal to the market value of any shares of Phantom Common
Stock (and fractions thereof) credited to said Participant’s Account based on
the Sales Price, divided by the number of the remaining annual payments and
shall be paid as soon as practicable following each anniversary of the initial
payment date (or what would have been the initial payment date but for the
Key-Employee Delay) until the balance of the Participant’s Account is paid in
full. For purposes of Section 409A of the Code, installments shall be treated as
a single payment. Notwithstanding the foregoing, if a Participant is a Key
Employee, such Participant shall be subject to the Key-Employee Delay and the
first installment payment following Separation from Service shall be as of the
beginning of the seventh full calendar month.
(c)    The transfer by a Participant between companies within The Southern
Company shall not be deemed to be a Separation from Service with an Employing
Company. With regard to any distribution made under this Article, the market
value of any shares of Phantom Common Stock credited to a Participant’s Account
shall be based on the Sales Price. No portion of a Participant’s Account shall
be distributed in Common Stock.
(d)    Upon the death of a Participant or a former Participant prior to the
payment of his entire Account balance, the unpaid balance of the market value of
any shares of Phantom Common Stock (and fractions thereof) credited to said
Participant’s Account based on the Sales Price shall be paid to the Designated
Beneficiary in a lump sum within seventy-five (75) days of Participant’s date of
death. The Designated Beneficiary selection may be changed in a manner
prescribed by the Administrative Committee by the Participant or former
Participant at any time without the consent of the prior Beneficiary.
(e)    Upon the Total Disability of a Participant or former Participant prior to
the payment of his entire Account balance, the unpaid balance of the market
value of any shares of Phantom Common Stock (and fractions thereof) credited to
said Participant’s Account based on the Sales Price of his Account shall be paid
in accordance with the distribution method elected by such Participant or former
Participant commencing as of such Participant’s Separation from Service.
(f)    Solely with respect to the Non-Pension Benefit described in Section
5.4(e), the specified Non-Pension Benefit amounts shall be paid at the same time
and in the same manner as the election in effect for an Account under this
Section 5.5 as applicable to a particular Participant. Such time and manner may
be modified as provided in Section 5.4(d). If a Participant has commenced
receipt of payment of his Account, the benefit amount provided under this
Section 5.5(f) shall be paid as part of the remaining installment payments, or
if none, paid in a single lump sum prior to March 15, 2010.
5.6    Allocation of Pension Benefit Liability. In the event that a Participant
eligible to receive a Pension Benefit has been employed at more than one
Employing Company, the Pension Benefit liability shall be apportioned so that
each such Employing Company is obligated


21

--------------------------------------------------------------------------------





in accordance with this Section 5.6 to cover the percentage of the total Pension
Benefit as determined below. Each Employing Company’s share of the Pension
Benefit liability shall be calculated by multiplying the Pension Benefit by a
fraction where the numerator of such fraction is the base rate of pay, as
defined by the Administrative Committee, received by the Participant at the
respective Employing Company on his date of termination of employment or
transfer, as applicable, multiplied by the Accredited Service earned by the
Participant at the respective Employing Company and where the denominator of
such fraction is the sum of all numerators calculated for each respective
Employing Company by which the Participant has been employed.
5.7    Funding of Benefits. Except as expressly limited under the terms of the
Trust, neither the Company nor any Employing Company hereunder shall reserve or
otherwise set aside funds for the payment of its obligations under the Plan. In
any event, such obligations shall be paid or deemed to be paid solely from the
general assets of the Employing Companies. Participants shall only have the
status of general, unsecured creditors of the Company and their respective
Employing Companies. Notwithstanding that a Participant shall be entitled to
receive the balance of his Account under the Plan, the assets from which such
amount shall be paid shall at all times remain subject to the claims of the
creditors of the Participant’s Employing Company.
5.8    Withholding. There shall be deducted as permitted under Code Section 409A
and the regulations promulgated thereunder from Plan payments and, if necessary,
from the Non-Pension Account under the Plan the amount of any tax required by
any governmental authority to be withheld and paid over by an Employing Company
to such governmental authority for the account of the Participant or Designated
Beneficiary entitled to such payment.
5.9    Recourse Against Deferred Compensation Trust. In the event a Participant
who is employed on or after January 1, 1999 with an “Employing Company” (as such
term is defined in the Change in Control Benefits Protection Plan) disputes the
calculation of his Pension Benefit or Non-Pension Benefit, or payment of amounts
due under the terms of the Plan, the Participant has recourse against the
Company, the Employing Company by which the Participant is or was employed, if
different, the Plan, and the Trust for payment of benefits to the extent the
Trust so provides.
5.10    Change in Control. The provisions of the Change in Control Benefits
Protection Plan are incorporated herein by reference to determine the occurrence
of a change in control or preliminary change in control of Southern Company or
an Employing Company, the benefits to be provided hereunder, and the funding of
the Trust in the event of such a change in control. Any modifications to the
Change in Control Benefits Protection Plan are likewise incorporated herein and
are otherwise intended to comply with 409A of the Code.
ARTICLE VI -   MISCELLANEOUS
6.1    Assignment. Neither the Participant, his Designated Beneficiary, nor his
legal representative shall have any rights to sell, assign, transfer, or
otherwise convey the right to receive the payment of any Pension Benefit or
Non-Pension Benefit due hereunder, which payment and the right thereto are
expressly declared to be nonassignable and nontransferable.


22

--------------------------------------------------------------------------------





Any attempt to assign or transfer the right to payment under the Plan shall be
null and void and of no effect.
6.2    Amendment and Termination. Except for the provisions of Section 5.10
hereof, which may not be amended following a “Southern Change in Control” or
“Subsidiary Change in Control”, as defined in the Change in Control Benefits
Protection Plan, the Plan may be amended or terminated at any time by the Board
of Directors, provided, however, that no amendment or termination shall cause a
forfeiture or reduction in any benefits accrued as of the date of such amendment
or termination. The Plan may also be amended by the Administrative Committee
(a) if such amendment does not involve a substantial increase in cost to any
Employing Company, or (b) as may be necessary, proper, or desirable in order to
comply with laws or regulations enacted or promulgated by any federal or state
governmental authority. During the compliance transition period provided for by
the 409A Guidance, the Administrative Committee may enter into transition
elections as to time and form of payment under this Plan and, subject to the
preceding authority, shall be treated as amendments to the Plan.
6.3    No Guarantee of Employment. Participation hereunder shall not be
construed as creating any contract of employment between any Employing Company
and a Participant, nor shall it limit the right of an Employing Company to
suspend, terminate, alter, or modify, whether or not for cause, the employment
relationship between such Employing Company and a Participant.
6.4    Mirant. For the avoidance of doubt, the provisions of the Plan effective
in the Plan’s amendment and restatement dated May 1, 2000 (“2000 Plan”)
concerning Mirant Shares were applied through the liquidation of Mirant Shares
as a form of investment in the Plan as of June 30, 2006. Although these
provisions concerning Mirant Shares are not restated in this amendment and
restatement, a Participant’s rights concerning Mirant Shares are as set forth in
such 2000 Plan. To this limited extent, the provisions in the 2000 Plan
concerning Mirant Shares are incorporated herein.
6.5    Construction. This Plan shall be construed in accordance with and
governed by the laws of the State of Georgia, to the extent such laws are not
otherwise superseded by the laws of the United States.


23

--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the amended and restated Plan has been executed by a duly
authorized officer of Southern Company Services, Inc., pursuant to resolutions
of the Board of Directors of the Company, this 29th day of June, 2016.


 
SOUTHERN COMPANY SERVICES, INC.






 
By:
/s/Stacy Kilcoyne
 
 
 
 
Its:
Human Resources Vice President
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

Attest:






 
By:
/s/Laura Oleck Hewett
 
 
Its:
Assistant Secretary
 
 
 
 
 
 
 
 
 
 
 
 



24

--------------------------------------------------------------------------------






APPENDIX A

THE SOUTHERN COMPANY SUPPLEMENTAL BENEFIT PLAN
EMPLOYING COMPANIES AS OF JANUARY 1, 2009
Alabama Power Company
Georgia Power Company
Gulf Power Company
Mississippi Power Company
Southern Communications Services, Inc.
Southern Company Energy Solutions, LLC
Southern Company Services, Inc.
Southern Nuclear Operating Company, Inc.







--------------------------------------------------------------------------------






APPENDIX B
November 16, 2009
Name and Southern Company I.D.                    Benefit Amount









--------------------------------------------------------------------------------






SCHEDULE OF PROVISIONS

FOR PRE-2005 NON-PENSION BENEFITS
ARTICLE I ‑ PURPOSE
1.1    Schedule of Provisions for Pre-2005 Non-Pension Benefits. This Schedule
sets forth the operative provisions of the Plan applicable to “grandfathered”
Non-Pension Benefits which are treated by the Employing Companies as not subject
to Section 409A of the Code. The Account balance (plus earnings thereon) of the
grandfathered Non-Pension Benefits shall only be subject to the provisions set
forth in this Schedule. In accordance with transition rules under the 409A
Guidance, these provisions are only intended to preserve the rights and features
of the “grandfathered” Non-Pension Benefits and are, therefore, not intended to
“materially modify” any aspect of such rights and features. Provisions of this
Schedule should be so construed whenever necessary or appropriate. Provisions in
this Schedule shall only be amended in accordance with this Schedule’s terms.
ARTICLE II - DEFINITIONS
2.1    “Account” shall mean for purposes of this Schedule the amount credited to
the account of a Participant to reflect the interest of a Participant in the
Plan solely pursuant to the terms of this Schedule resulting from a
Participant’s Non-Pension Benefit calculated in accordance with Section 5.2.
This Account amount is attributable to those deferrals which are not subject to
Section 409A of the Code.
2.2    “Administrative Committee” shall mean the committee referred to in
Section 3.1 of this Schedule.
2.3    “Beneficiary shall have the same meaning as set forth for “Designated
Beneficiary” in the main body of the Plan.
2.4    “Board of Directors shall mean the Board of Directors of the Company.
2.5    “Change in Control Benefits Protection Plan shall mean the Change in
Control Benefits Protection Plan, as approved by the Southern Board, as it may
be amended from time to time in accordance with the provisions therein.
2.6    “Code” shall mean the Internal Revenue Code of 1986, as amended from time
to time.
2.7    “Common Stock shall mean common stock of Southern Company.
2.8    “Company” shall mean Southern Company Services, Inc.
2.9    “Deferred Compensation Plan” shall mean The Southern Company Deferred
Compensation Plan, as amended from time to time.





--------------------------------------------------------------------------------





2.10    “Employee” shall mean any person who is currently employed by an
Employing Company.
2.11    “Employing Company” shall mean the Company and any affiliate or
subsidiary of Southern Company which the Board of Directors may from time to
time determine to bring under the Plan and any successor to them. The Employing
Companies are set forth in Appendix A to the Plan, as amended from time to time.
2.12    “ESOP” shall mean The Southern Company Employee Stock Ownership Plan, as
amended from time to time.
2.13    “Non-Pension Benefit” shall mean the benefit described in Section 5.2 of
this Schedule.
2.14    “Participant” shall mean an Employee or former Employee of an Employing
Company who is eligible and participates in the Plan pursuant to Article IV of
this Schedule.
2.15    “Pension Benefit” shall mean the benefit described in Section 5.1 of
this Schedule.
2.16    “Pension Plan” shall mean The Southern Company Pension Plan, as amended
from time to time.
2.17    “Phantom Common Stock” shall mean the Common Stock in which a
Participant is deemed to invest his Non-Pension Benefit as if such Common Stock
had been purchased upon contribution to the Savings Plan, the ESOP, and/or the
Performance Sharing Plan, as the case may be.
2.18    “Plan” shall mean The Southern Company Supplemental Benefit Plan, as
amended and restated effective January 1, 2009, which includes this Schedule, as
may be further amended from time to time.
2.19    “Performance Sharing Plan” shall mean The Southern Company Performance
Sharing Plan, as amended from time to time prior to its merger into the Savings
Plan.
2.20    “Plan Year” shall mean the calendar year.
2.21    “Purchase Price” shall mean for purposes of deemed purchases of Phantom
Common Stock the following: (a) with respect to the Savings Plan and the
Performance Sharing Plan, the purchase price of a share of the Common Stock
under the Savings Plan as of the applicable Valuation Date; (b) with respect to
any investment of dividends attributable to Phantom Common Stock, the dividend
reinvestment price of a share of the Common Stock under the Savings Plan as of
the applicable Valuation Date; and (c) with respect to the ESOP, the price at
which a share of Common Stock is purchased with regard to a contribution made
for each applicable Plan Year.
2.22    “Sales Price” shall mean the closing price on any trading day of a share
of Common Stock based on consolidated trading as defined by the Consolidated
Tape Association


2

--------------------------------------------------------------------------------





and reported as part of the consolidated trading prices of New York Stock
Exchange listed securities.
2.23    “Savings Plan” shall mean The Southern Company Employee Savings Plan, as
amended from time to time.
2.24    “Southern Board” shall mean the board of directors of Southern Company.
2.25    “Southern Company” shall mean Southern Company, its successors and
assigns.
2.26    “Trust” shall mean the Southern Company Deferred Compensation Trust.
2.27    “Valuation Date” shall mean each trading day of the New York Stock
Exchange, or any successor national exchange on which the Common Stock is traded
and with respect to which a Sales Price may be determined.
Where the context requires, the definitions of all terms set forth in the
Pension Plan, the ESOP, the Performance Sharing Plan, the Savings Plan, and the
Deferred Compensation Plan shall apply with equal force and effect for purposes
of interpretation and administration of the Plan, unless said terms are
otherwise specifically defined in the Plan. The masculine pronoun shall be
construed to include the feminine pronoun and the singular shall include the
plural, where the context so requires.
ARTICLE III - ADMINISTRATION OF SCHEDULE
3.1    Article III of the main body of the Plan is herein incorporated into this
Schedule by reference. Any amendment to Article III of the main body of the Plan
shall operate as amendment to this Article III of the Schedule.
ARTICLE IV - ELIGIBILITY
4.1    For so long as an Employee has an Account balance governed by this
Schedule, he shall be a Participant in the Plan for purposes of this Schedule,
and such Account balance shall be maintained and administered solely in
accordance with the terms of this Schedule.
ARTICLE V - BENEFITS
5.1    Pension Benefit.
Pension Benefits are not subject to grandfather provisions set forth in this
Schedule. Plan provisions concerning Pension Benefits are set forth in the main
body of the Plan.
5.2    Non-Pension Benefit.
(a)    No Non-Pension Benefits which are subject to Section 409A of the Code
shall be credited to the Account of a participant for purposes of the provisions
of this Schedule. The Non-Pension Benefit Account of the Participant governed by
this Schedule shall be deemed to be invested in Phantom Common Stock. On each
such date of investment, a Participant’s


3

--------------------------------------------------------------------------------





Account shall be credited with the number of shares (including fractional
shares) of Phantom Common Stock which could have been purchased on such date,
based upon the Common Stock’s Purchase Price. As of the date upon which occurs
the payment of dividends on the Common Stock, there shall be credited with
respect to shares of Phantom Common Stock in the Participant’s Account on the
applicable dividend record date, such additional shares (including fractional
shares) of Phantom Common Stock as follows:
(1)    In the case of cash dividends, such additional shares as could be
purchased at the Purchase Price with the dividends which would have been payable
if the credited shares had been outstanding;
(2)    In the case of dividends payable in property other than cash or Common
Stock, such additional shares as could be purchased at the Purchase Price with
the fair market value of the property which would have been payable if the
credited shares had been outstanding; or
(3)    In the case of dividends payable in Common Stock, such additional shares
as would have been payable on the credited shares if they had been outstanding.
(b)    As soon as practicable following the first day of his eligibility to have
benefits credited to his Account, a Participant shall designate in a form to be
prescribed by the Administrative Committee the method of payment of his Account,
which shall be the payment of a single lump sum or a series of annual
installments not to exceed twenty (20). The method of distribution initially
designated by a Participant shall not be revoked and shall govern the
distribution of a Participant’s Account. Notwithstanding the foregoing, in the
sole discretion of the Administrative Committee, upon application by the
Participant, the method of distribution designated by such Participant may be
modified, provided the Participant requests such modification not later than the
366th day prior to a distribution of such Participant’s Account in accordance
with the terms of the Plan, provided, however, that any Participant who is
required to file reports pursuant to Section 16(a) of the Securities and
Exchange Act of 1934, as amended, with respect to equity securities of The
Southern Company shall not be permitted to amend his distribution election
during any time period for which such Participant is required to file any such
reports with respect to his Non-Pension Benefit unless such amendment is
specifically approved by the Administrative Committee in its sole discretion.
Each Participant, his Beneficiary, and legal representative shall be bound as to
any action taken pursuant to the method of distribution elected by a Participant
and the terms of the Plan. Notwithstanding any provision of the Plan to the
contrary, if a Participant has elected to receive his Plan distribution in
annual installment payments and such Participant’s Plan Account does not exceed
five thousand dollars ($5,000) (as adjusted from time to time by Treasury
regulations applicable to tax-qualified retirement plans) at the time such
benefit is valued for distribution, such payment shall be made as a single,
lump-sum payment to the Participant.
5.3    Distribution of Non-Pension Benefits.
(a)    When a Participant terminates his employment with an Employing Company,
such Participant shall be entitled to receive the market value of any shares of
Phantom Common Stock (and fractions thereof) reflected in his Account in a
single, lump sum distribution


4

--------------------------------------------------------------------------------





or annual installments not to exceed twenty (20). Such distribution shall be
made not later than seventy-five (75) days following the date on which his
termination of employment occurs, or as soon as reasonably practicable
thereafter. The transfer by a Participant between companies within The Southern
Company shall not be deemed to be a termination of employment with an Employing
Company. With regard to any distribution made under this Article of the
Schedule, the market value of any shares of Phantom Common Stock credited to a
Participant’s Account shall be based on the Sales Price. No portion of a
Participant’s Account shall be distributed in Common Stock.
(b)    In the event a Participant elects to receive the distribution of his
Account in annual installments, the first payment shall be made not later than
seventy-five (75) days following the date on which his termination of employment
occurs, or as soon as reasonably practicable thereafter, subject however to the
cash-out provisions of Section 5.2(d) of this Schedule. Installments shall equal
the balance in the Participant’s Account taking into account the tax due under
the Federal Insurance Contributions Act divided by the number of annual
installment payments. Each subsequent annual payment shall be an amount equal to
the balance in the Participant’s Account as of the Valuation Date, divided by
the number of the remaining annual payments and shall be due on the anniversary
of the preceding payment date.
(c)    Upon the death of a Participant or a former Participant prior to the
payment of the market value of any shares of Phantom Common Stock (and fractions
thereof) credited to said Participant’s Account based on the Sales Price, the
unpaid balance shall be paid in the sole discretion of the Administrative
Committee (1) in a lump sum to the designated Beneficiary of a Participant or
former Participant within seventy-five (75) days following the date on which the
Administrative Committee is provided evidence of the Participant’s death (or as
soon as reasonably practicable thereafter) or (2) in accordance with the
distribution method chosen by such Participant or former Participant. The
Beneficiary designation may be changed by the Participant or former Participant
at any time without the consent of the prior Beneficiary.
(d)    Upon the total disability of a Participant or former Participant, as
determined by the Social Security Administration, prior to the payment of the
market value of any shares of Phantom Common Stock (and fractions thereof)
credited to such Participant’s Account based on the Sales Price, the unpaid
balance of his Account shall be paid in the sole discretion of the
Administrative Committee (1) in a lump sum to the Participant or former
Participant, or his legal representative within seventy-five (75) days following
the date on which the Administrative Committee receives notification of the
determination of a disability by the Social Security Administration (or as soon
as reasonably practicable thereafter) or (2) in accordance with the distribution
method elected by such Participant or former Participant.
(e)    The Administrative Committee, in its sole discretion upon application
made by the Participant, a designated Beneficiary, or their legal
representative, may determine to accelerate payments or, in the event of death
or total disability (as determined by Social Security Administration), to extend
or otherwise make payments in a manner different from the manner in which such
payment would be made under the method of distribution elected by the
Participant in the absence of such determination. Notwithstanding any provision
of the Plan to the contrary, if a Participant has elected to receive his Plan
distribution in annual installment payments and such Participant’s Plan Account
does not exceed five thousand dollars ($5,000) (as adjusted from


5

--------------------------------------------------------------------------------





time to time by Treasury regulations applicable to tax-qualified retirement
plans) at the time such benefit is valued for distribution, such payment shall
be made as a single, lump-sum payment to the Participant.
5.4    Recourse Against Deferred Compensation Trust. In the event a Participant
who is employed on or after January 1, 1999 with an “Employing Company” (as such
term is defined in the Change in Control Benefits Protection Plan) disputes the
calculation of his Non-Pension Benefit under this Schedule, or payment of
amounts due under the terms of the Plan, the Participant has recourse against
the Company, the Employing Company by which the Participant is or was employed,
if different, the Plan, and the Trust for payment of benefits to the extent the
Trust so provides.
5.5    Change in Control. The provisions of the Change in Control Benefits
Protection Plan are incorporated herein by reference to determine the occurrence
of a change in control or preliminary change in control of Southern Company or
an Employing Company, the benefits to be provided hereunder and the funding of
the Trust in the event of such a change in control. Any modifications to the
Change in Control Benefits Protection Plan are likewise incorporated herein.
ARTICLE VI - MISCELLANEOUS
6.1    Except for Section 6.2 of the main body of the Plan, Article VI is hereby
incorporated by reference into this Schedule. Any amendment to Article VI of the
main body of the Plan shall operate as an amendment to this Article VI of the
Schedule except that Section 6.2 below shall set forth the sole method for
amending and/or terminating this Schedule.
6.2    This Schedule may be amended, modified, or terminated by the Board of
Directors in its sole discretion at any time and from time to time by resolution
expressly modifying this Schedule; provided, however, that (a) Section 5.5 of
this Schedule may not be amended following a “Southern Change in Control” or
“Subsidiary Change in Control” (as defined in the Change in Control Benefits
Protection Plan), (b) no such amendment, modification, or termination shall
cause a forfeiture or reduction in any benefits accrued as of the date of such
amendment, modification, or termination and/or (c) Article III and Section 6.1
of this Schedule may be amended in accordance with their terms. It is the
Company’s intent that any modification to this Schedule shall not constitute nor
shall it be interpreted to be a “material modification” of any right or feature
of this Schedule as such term is defined under the Section 409A Guidance.


6